Exhibit 10.1

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement is entered into as of
October 22, 2018 (the “Amendment”), by and between MONTAGE CAPITAL II, L.P.
(“Lender”) and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of October 10, 2017 and as amended from time to time, including
pursuant to that certain First Amendment to Loan and Security Agreement dated as
of May 10, 2018 (collectively, the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Section 5.3 of the Agreement is amended and restated in its entirety to
read as follows:

 

5.3     Financial Covenants.

 

(a)     Minimum Asset Coverage Ratio. Borrower shall maintain, at all times and
measured as of the last day of each month, a ratio of (i) Eligible Accounts plus
Eligible Foreign Accounts plus Borrower's unrestricted cash maintained in
accounts that are subject to an account control agreement in favor of Lender to
(ii) all outstanding Obligations owing to Lender, of no less than 1.40 : 1.00.

 

(b)     Performance to Plan - Adjusted EBITDA. Borrower’s minimum quarterly
Adjusted EBITDA for the fiscal quarters ended on September 30, 2018, and ending
on December 31, 2018, shall be at least the amount set forth on Exhibit A
attached hereto. Borrower and Bank shall mutually agree upon minimum quarterly
Adjusted EBITDA amounts for subsequent fiscal quarters no later than October 31,
2018.

 

(c)     Minimum Cash. Borrower shall maintain at all times at least $250,000 in
unrestricted cash in its accounts that are subject to an account control
agreement in favor of Lender. At all times on and after any repayment is made on
the Subordinated Debt incurred by Borrower on or around September 7, 2018
pursuant to certain Term Notes issued by Borrower in the aggregate principal
amount of $941,176, Borrower shall maintain at all times at least $500,000 in
unrestricted cash in its accounts that are subject to an account control
agreement in favor of Lender.

 

2.     Exhibit A to the Agreement is replaced in its entirety with the Exhibit A
attached hereto.

 

3.     Exhibit B to the Agreement is deleted in its entirety.

 

4.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Lender under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

5.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

 

--------------------------------------------------------------------------------

 

 

6.     As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

 

(a)     payment of an amendment fee in the amount of $2,500 plus all Lender
Expenses incurred through the date of this Amendment; and

 

(b)     such other documents, and completion of such other matters, as Lender
may reasonably deem necessary or appropriate.

 

[remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: /s/Carole Tyner

 

Name: Carole Tyner

Title: CFO

 

 

 

 

MONTAGE CAPITAL II, L.P.

 

 

 

By: /s/ Michel J. Rose

 

Name: Michael J. Rose

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

BORROWER:

Bridgeline Digital, Inc.

 

Note: Please send all required reporting to:

 Montage Capital II, L.P.

 

 900 East Hamilton Avenue, Suite 100

 Campbell, CA 95008

 Fax: (408) 659-2318

 Email: mrose @montagecapital.com

                         

The undersigned authorized officer of Bridgeline Digital, Inc. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Lender (the “Agreement”).

 

Borrower is in complete compliance for the period ending _______________ with
all required covenants, except as noted below; and all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof.

 

Attached herewith are the required documents supporting the above certification.
The authorized officer further certifies that these are prepared in accordance
with Generally Accepted Accounting Principles (GAAP) and are consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

        Reporting Covenant            Required   Complies     Monthly financial
statements Monthly within 30 days   Yes    No     A/R & A/P Agings Monthly
within 30 days   Yes    No     Deferred revenue schedule Monthly within 30 days
  Yes    No     Compliance Certificate Monthly within 30 days   Yes    No    
Annual financial statements (CPA audited) FYE within 120 days   Yes    No    
Annual financial projections for upcoming year Within 30 days of FYE   Yes    No
    Tax returns with schedules Within 15 days of filing   Yes    No     10K and
10Q Within 5 days of filing   Yes    No     Reports & certificates provided to
Senior Lender Concurrently upon delivery to Senior Lender Yes    No            
      FINANCIAL COVENANTS REQUIRED ACTUAL COMPLIES    

Asset Coverage Ratio (monthly)

1.40 : 1.00

_______: 1.00

Yes   

No

   

Adjusted EBITDA for quarter ending 9/30/18

($424,000)

$__________

Yes   

No

   

Adjusted EBITDA for quarter ending 12/31/18

($415,000)

$__________

Yes   

No

   

Adjusted EBITDA for quarter ending 3/31/19 and beyond

($415,000)

$__________

Yes   

No

   

Minimum unrestricted cash subject to control agmt

$250,000 *
(* increasing to $500,000 on and after repayment of Subordinated Debt incurred
in Sept 2018)

$___________

Yes   

No

         

Please attach any comments as additional pages.

 

Bridgeline Digital, Inc.

 

 

Signature

 

Name

 

Title

 

Date

 